Citation Nr: 9902853	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-18 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
veterans death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had honorable service with the New Philippine 
Scouts from May 1946 to March 1949.  The veteran died in 
April 1979.  The appellant in this action is the veterans 
spouse.  


FINDINGS OF FACT

1.  The veteran died in April 1979.  According to the 
certified abstract of the Register of Death, the cause of the 
veterans death was bronchogenic (Not ligible)[sic].

2.  Competent evidence of a nexus between the veterans death 
and his military service has not been presented.

3.  At the time of the veterans death, service connection 
was not in effect for any disabilities.

4.  The claims file contains no evidence deemed to be of 
record at the time of the veterans death that the veteran 
was entitled to Department of Veterans Affairs (VA) benefits 
at the time of his death.

5.  The appellants claim for accrued benefits was not filed 
within one year of the veterans death.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veterans death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).
    
2.  The requirements for entitlement to accrued benefits are 
not met.  38 U.S.C.A. § 5121 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.1000(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A February 1979 medical certificate signed by a private 
physician reflects the veteran was under the physicians care 
from February 13, 1979 to February 19, 1979 at Cebu (Velez) 
General Hospital.  A diagnosis of bronchogenic carcinoma, 
right lung with metastases to the right supraclavicular lymph 
node, was noted.

A February 1979 medical certificate signed by a second 
private physician reflects the veteran underwent surgery at 
Cebu (Velez) General Hospital for a right supraclavicular 
mass which was found to be a metastatic lesion from the 
pulmonary area.  

The certified abstract of the Register of Death indicates the 
veteran died in April 1979.  The cause of death was 
bronchogenic (not ligible) [sic]. 

In April 1998 the regional office (RO) sent a letter to the 
medical director of Blancia Hospital, the place of the 
veterans death, requesting all medical records regarding the 
veteran.  The RO received no response to this request.

In April 1998 the RO sent a letter to the appellant 
requesting the nature of the veterans illness, date the 
veteran first received treatment after discharge, and the 
name and address of physicians and medical facilities where 
treatment was given.

The appellant submitted an affidavit dated May 1998 in which 
she stated she observed the veteran experience difficulty in 
breathing and a hoarse cough with phlegm after his discharge 
from the war.  The appellant stated the veterans condition 
became serious or grave a few months prior to his death.  The 
appellant further stated the veteran was treated at Medina 
General Hospital and also at Cebu Doctors Hospital.  
According to the appellants affidavit, the veteran told her 
he was coughing because he drove big trucks in Okinawa along 
dusty and rough roads and he thought he might have been 
allergic to the dust and supply materials, and he did not 
seek medical attention while in the service.    

The veteran did not have any service connected disabilities 
at the time of his death.

II.  Service Connection for the Cause of the Veterans Death

A.  Pertinent Law and Regulations

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and VA is under no duty to assist her in any further 
development of that claim.  38 U.S.C.A. §  5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v.  Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. §  5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

To establish service connection for the cause of the 
veterans death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.    38 U.S.C.A.  §  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.   38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

Where a veteran served 90 days or more and a malignant tumor 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§  3.307, 
3.309 (1998).  

The Board of Veterans Appeals (Board) notes that the United 
States Court of Veterans Appeals (Court) has held that there 
is some duty to assist an appellant in the completion of her 
application for benefits under 38 U.S.C.A. § 5103(a), 
depending on the particular facts in each case.  Beausoleil 
v. Brown, 8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The facts and circumstances of this case are 
such that no further action is warranted.

B.  Analysis

Although efforts have been made by VA to obtain the veterans 
complete service medical records, the National Personnel 
Records Center (NPRC), in response to VA requests, reported 
the records may have been destroyed in the 1973 NPRC fire.  
NPRC could not confirm the existence of such records; only 
the fact that if they had been stored at the Records Center, 
they would have been stored in an area damaged by the fire.   
The Board realizes in cases such as these, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule. OHare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Boards analysis 
of this appellants claim was undertaken with this duty in 
mind. 

The appellant asserts that the veteran was plagued with 
difficulty in breathing and coughing during his service which 
led to his declining health and, ultimately, his death.  The 
appellant contends service connection is warranted for the 
veterans cause of death.  

The earliest medical indications of bronchogenic disease are 
the February 1979 medical certificates from two private 
physicians.  There is no evidence of a nexus between the 
cause of the veterans death and his military service.  
Additionally, there is no medical evidence that bronchogenic 
cancer developed within one year of discharge from service.  

As previously noted, the RO requested information from the 
appellant regarding the nature of the illness and treatment 
received, the date the veteran first received treatment after 
discharge, and the names and addresses of the physician or 
medical facility.  No information other than that listed 
above has been received. 

The appellants claim for service connection for the cause of 
the veterans death is supported solely by her contentions.  
These assertions involve questions of medical causation or 
diagnosis, and thus cannot constitute evidence to render the 
claim well grounded, because lay witnesses are not competent 
to offer such medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  There is no competent evidence of a 
relationship or nexus between the bronchogenic disease which 
caused the veterans death and any incident of service.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus in the absence 
of any competent medical evidence linking the cause of the 
veterans death to service, the claim is not plausible.

III.  Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his death (hereinafter referred to as 
accrued benefits) and due and unpaid for the period not 
to exceed two years, shall, upon the death of such individual 
be paid to the living person first listed as follows: (1) his 
spouse, (2) his children (in equal shares), (3) his dependent 
parents (in equal shares).  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(a).  

By statute, entitlement to accrued benefits must be based on 
evidence in the file at the time of death, or evidence, such 
as VA records, deemed to be of record at that time.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 
Vet. App. 483 (1994).

At the time of the veterans death, service connection was 
not in effect for any disabilities.  Additionally, the claim 
for accrued benefits was not filed within one year of the 
veterans death.  38 U.S.C.A. § 5121 (c).    The absence of a 
timely claim is a bar to such benefits.

Therefore, the appellant has no legal entitlement to accrued 
benefits under 38 U.S.C.A. § 5121.  The Court has held that 
in a case where the law is dispositive, the claim should be 
denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



ORDER

Service connection for the cause of the veterans death is 
denied.

Entitlement to accrued benefits is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.

- 2 -
